


110 HR 6825 IH: To direct the Secretary of the Interior to assess the

U.S. House of Representatives
2008-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6825
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2008
			Mr. Salazar
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To direct the Secretary of the Interior to assess the
		  irrigation infrastructure of the Pine River Indian Irrigation Project in the
		  State of Colorado, and for other purposes.
	
	
		1.FINDINGSCongress finds the following:
			(1)Drought, population increases, and
			 environmental needs are exacerbating water supply issues across the western
			 United States, including on the Southern Ute Indian Reservation in southwestern
			 Colorado.
			(2)A report of the General Accounting Office
			 from 2006 identified significant issues with the Pine River Indian Irrigation
			 Project, including that key facilities of the Pine River Indian Irrigation
			 Project are severely deteriorated and barely, if at all, operable.
			(3)Operations and maintenance fees are not
			 sufficient to address the Pine River Indian Irrigation Project’s condition,
			 even though the Bureau of Indian Affairs has sought to double those fees, from
			 $8.50 to $17.00, in recent years.
			(4)The 2006 General Accounting Office report
			 also notes that a prior study done by the Bureau of Reclamation found that
			 water users could not even afford to pay the lower operations and maintenance
			 fees of $8.50 and operate a profitable farming operation.
			(5)The benefits of rehabilitating and
			 repairing the Pine River Indian Irrigation Project’s irrigation infrastructure
			 include—
				(A)water conservation;
				(B)extending available water supply;
				(C)increasing agricultural production;
				(D)economic benefits;
				(E)safer facilities; and
				(F)preserving the culture of the Southern Ute
			 Indian Tribe.
				(6)While the Pine River Indian Irrigation
			 Project is currently managed by the Bureau of Indian Affairs, the Southern Ute
			 Indian Tribe also receives water from facilities owned or operated by the
			 Bureau of Reclamation.
			(7)Rehabilitation and repair of the Pine River
			 Indian Irrigation Project’s infrastructure by the Bureau of Reclamation would
			 improve—
				(A)overall water management; and
				(B)the ability of the Southern Ute Indian
			 Tribe and the Bureau of Reclamation to address potential water
			 conflicts.
				2.DefinitionsIn this Act—
			(1)ProjectThe term project means the
			 Pine River Indian Irrigation Project.
			(2)SecretaryThe term Secretary means the
			 Secretary of the Interior.
			(3)StateThe
			 term State means the State of Colorado.
			(4)Tribal
			 CouncilThe term Tribal
			 Council means the Southern Ute Indian Tribal Council.
			(5)TribeThe term Tribe means the
			 Southern Ute Indian Tribe.
			3.Project
			 INFRASTRUCTURE STUDY
			(a)StudyThe Secretary, in consultation with the
			 Tribe, shall conduct a study of the project’s irrigation infrastructure.
			(b)Improvements
				(1)ListBased
			 on the results of the study required under subsection (a), the Secretary, in
			 consultation with the Tribe, shall develop a list of improvements to repair,
			 rehabilitate, or reconstruct the project over a 10-year period. The list shall
			 include cost-estimates for each improvement.
				(2)PriorityIn developing the list of improvements, the
			 Secretary shall prioritize the improvements based on—
					(A)recommendations of
			 the Tribe;
					(B)cost-benefit
			 analyses;
					(C)the ability of the project’s users to
			 irrigate agricultural land using the project’s irrigation
			 infrastructure;
					(D)the effect on the conservation of
			 water;
					(E)the cultural benefits that the improvements
			 would have on the Tribe; and
					(F)the opportunity to address water supply or
			 environmental conflicts.
					(c)ConsultationThe Secretary may consult with the Director
			 of the Bureau of Indian Affairs and any other local or Federal official to
			 assist developing the study or list of improvements.
			(d)ReportNot later than 18 months after the date of
			 the enactment of this Act, the Secretary shall submit to the Committee on
			 Energy and Natural Resources of the Senate, the Committee on Natural Resources
			 of the House of Representatives, and the Tribe a report including—
				(1)the list of improvements required under
			 subsection (b); and
				(2)any findings the Secretary determines
			 relevant.
				(e)Biennial
			 ReviewNot later than 2 years
			 after the date on which the Secretary submits the report under subsection (d),
			 and biennially thereafter, the Secretary, in consultation with the Tribe,
			 shall—
				(1)review the report; and
				(2)update the list of improvements in
			 accordance with subsection (b)(2) as the Secretary determines to be
			 appropriate.
				4.IRRIGATION
			 INFRASTRUCTURE GRANTS and Cooperative Agreements
			(a)In
			 GeneralThe Secretary may
			 provide grants to, and enter into cooperative agreements with, the Tribe in
			 order to repair, rehabilitate, reconstruct, or replace the project’s irrigation
			 infrastructure.
			(b)LimitationA grant or cooperative agreement under this
			 section shall not be used for—
				(1)the repair, rehabilitation, or
			 reconstruction of any major impoundment structure; or
				(2)any on-farm
			 improvements.
				(c)ConsultationIn carrying out a grant or cooperative
			 agreement under subsection (a), the Secretary shall—
				(1)consult with, and
			 obtain the approval of, the Tribe;
				(2)consult with the
			 Director of the Bureau of Indian Affairs; and
				(3)as appropriate,
			 coordinate the project with any work being conducted under the irrigation
			 operations and maintenance program of the Bureau of Indian Affairs.
				(d)Cost-sharingThe Secretary may require that to be
			 eligible for a grant or cooperative agreement under this section, the Tribe
			 shall provide matching, non-Federal funds in an amount equal to not less than
			 25 percent of the total amount of the grant or cooperative agreement.
			5.Federal and State
			 LawNothing in this
			 Act—
			(1)affects the right
			 of the Tribe to receive, divert, store, or claim a right to water, including
			 the priority of right and the quantity of water associated with the water right
			 under Federal or State law; or
			(2)preempts or
			 affects—
				(A)State water law;
			 or
				(B)an interstate compact relating to the
			 allocation of water.
				6.Authorization of
			 Appropriations
			(a)StudyThere is authorized to be appropriated to
			 carry out section 3 $4,000,000.
			(b)ProjectsThere is authorized to be appropriated to
			 carry out section 4 $10,000,000 for each of fiscal years 2010 through
			 2015.
			
